PER CURIAM.
By a petition for certiorari, this court is asked to overturn an order of the trial court interpreting a stipulation of the parties which provided for a discovery procedure in an exploding bottle case. We *44have carefully reviewed the briefs of the parties, the record provided to us, and heard oral argument. On the basis thereof we are unable to discern error as a matter of law or abuse of discretion. Accordingly, certiorari is denied.
Certiorari denied.
REED, C. J., and WALDEN and MA-GER, JJ., concur.